Citation Nr: 1105858	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for a right shoulder disability.  A 
videoconference Board hearing was held in September 2010 before 
the undersigned Acting Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.  


FINDING OF FACT

Competent evidence has been presented establishing a current 
diagnosis of bursitis of the right shoulder due to an injury 
sustained during active military service.  


CONCLUSION OF LAW

Bursitis of the right shoulder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in proceeding 
with the issue on appeal given the favorable nature of the 
Board's decision with regard to the pending claim.  

The Veteran seeks service connection for a right shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran testified at his September 2010 video hearing that in 
approximately June or July 2004, he was aboard a military 
helicopter which sustained a hard landing during military service 
in Iraq.  In support of his claim, he submitted photographs of a 
helicopter with structural damage along the tail section, along 
with affidavits from fellow soldiers stating the Veteran was 
aboard a helicopter which was involved in a hard landing.  
Following this incident, the Veteran sought medical care from 
unit personnel.  

The Veteran's service treatment records are negative for any 
initial treatment for a right shoulder injury.  However, he was 
afforded a pre-separation general medical examination in March 
2005, and at that time, he reported a shoulder injury following 
an aircraft crash.  

A VA medical examination was afforded the Veteran in May 2007, at 
which time reported a history of chronic right shoulder pain 
following an in-service injury.  On physical evaluation, the 
Veteran's right shoulder showed signs of tenderness, but 
displayed good range of motion.  X-rays of the right shoulder 
were within normal limits.  The final impression was of right 
shoulder bursitis.  The examiner concluded that because no 
evidence of an in-service right shoulder injury was of record, 
the Veteran's right shoulder disability was unrelated to military 
service.  

After considering the totality of the record, the Board finds 
service connection for a right shoulder disability is warranted.  
The service treatment records in the present case confirm 
complaints of a right shoulder injury during military service, as 
noted on the March 2005 pre-discharge medical examination.  Lay 
affidavits and photographs also confirm the occurrence of the 
reported helicopter accident while the Veteran was deployed in 
Iraq.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran and other lay 
persons are thus competent to describe both the injuries and 
symptoms which he experienced during active service.  

The Board notes that upon VA examination in May 2007, a physician 
opined that the Veteran's bursitis of the right shoulder was 
unrelated to military service, as there was no medical evidence 
of an in-service right shoulder injury.  The Board finds, 
however, that such evidence is of record, and the May 2007 
medical opinion is thus of no probative value, in that it is 
based on an inaccurate factual premise.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

As noted above, the Veteran has been diagnosed as having bursitis 
of the right shoulder, and has reported sustaining a right 
shoulder injury as the result of a helicopter crash during 
military service.  Therefore, in light of 38 U.S.C.A. § 5107, 
service connection for bursitis of the right shoulder is 
warranted.  


ORDER

Entitlement to service connection for bursitis of the right 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


